Case 1:18-cv-17282-RMB-AMD Document 4 Filed 05/28/19 Page 1 of 1 PageID: 20

                        UNITED STATES DISTRICT COURT
                         for the District of New Jersey [LIVE]
                                      Camden, NJ


 SCOTT CHEESMAN
                                   Plaintiff,
 v.                                             Case No.: 1:18−cv−17282−RMB−AMD
                                                Judge Renee Marie Bumb
 ANA RECOVERY, LLC, et al.
                                   Defendant.




                   Order For Dismissal Pursuant to L.Civ.R. 41.1(a)

    It appearing that the above captioned action having been pending for more than 90 days
 without any proceeding having been taken during this time and good cause having not
 been shown as to why this action should not be dismissed;
 IT IS on this 28th day of May, 2019,
 ORDERED that the above captioned action be and is hereby dismissed, pursuant to
 L.Civ.R. 41.1(a), without prejudice and without costs.




                    /s/ Renee Marie Bumb
                    ____________________________________________________
                    RENEE MARIE BUMB United States District Judge
